Thomas, J.:
The respondents, under the will of their grandfather, each owned one-twelfth interest in land subject to a power of sale given to the executor. The respondents by quitclaim deed conveyed their interest in the land to their uncle, who was a devisee of one-third thereof. Later the executor sold at auction the land for the purposes of division amongst the devisees and *245the uncle bought it. Upon closing, the executor allowed the purchaser, upon the price, his interest in the devise and also $700, which would have been payable to the respondents had they not made the conveyance of their interest in the land. Upon accounting the executor was surcharged with such $700. The respondents were enabled to convey subject to the execution of the power of sale, which was not affected by the alienation, as the respondents without the concurrence of the other devisees could not elect to take the land and so discharge the power of sale. (Mellen v. Mellen, 139 N. Y. 210.) After the execution of the power, the title to the land conveyed by respondents was transferred to the proceeds of sale (Mellen v. Mellen, supra) and the grantee was entitled to the same. (Reed v. Underhill, 12 Barb. 113; Matter of Bedell, 67 Misc. Rep. 24.) The power was to sell and to divide the proceeds, and the executor was justified in relying upon the recorded deed showing conveyance of the interests to the purchaser. The testimony shows that the respondents, after reading the deeds, executed them to enable their uncle to purchase the land. He may have betrayed their confidence, but the respondents, both adults and intelligent, should not be permitted, as against the executor, to deny the facts of transfer. There is no allegation of fraud in their application to the court or finding thereof. What, if any, remedy they may have against their uncle is quite another question and one that is foreign to this litigation.
The decree so far as it surcharges the executor should be reversed, but so far as it opens and corrects the account concerning the payment to the respondents it should be affirmed, without costs.
Jenks, P. J., Stapleton and Rich, JJ., concurred; Burr, J., not voting.
Decree of the Surrogate’s Court of Westchester county reversed in so far as it surcharges the executor, but in so far as it opens and corrects the account concerning the payment to the respondents, affirmed, without costs. Order to be settled before Mr. Justice Thomas.